Beoyles, C. J.
1. Special grounds 1 and 2 of the motion for a new trial are without merit since they are based upon the assumption that the plaintiff’s suit was one in equity; and the Supreme Court, in a decision rendered February 9, 1932 (174 Ga. 281), held that the petition in this *507case, if it set forth any cause of action, set forth one at law, and not in equity, and transferred the case to this court.
Decided August 31, 1932.
Henry F. Rutland, James L. Wimberly, for plaintiff in error.
McClellan & Jacobs, contra.
2. The third special ground of the motion (complaining of the court’s refusal to direct a verdict for the defendant) is without merit. A refusal to direct a verdict is never reversible error.
3. Special ground 4 of the motion is merely an elaboration of the general grounds, and, furthermore, is based upon the mistaken assumption that the action was an equitable one.
4. In the light of the entire charge of the court and the facts of the ease, none of the various excerpts from the charge, complained of in the motion for a new trial, show cause for a reversal of the judgment.
5. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Hooper, JJ., concur.